
	

115 SRES 499 ATS: Recognizing and supporting the goals and ideals of National Sexual Assault Awareness and Prevention Month.
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 499
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2018
			Mr. Grassley (for himself and Mrs. Feinstein) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing and supporting the goals and ideals of National Sexual Assault Awareness and Prevention
			 Month.
	
	
 Whereas the Senate is committed to the awareness, prevention, and deterrence of sexual violence affecting individuals in the United States;
 Whereas, according to the Department of Justice, an estimated 323,450 individuals ages 12 and older in the United States experienced sexual violence during 2016;
 Whereas, according to the National Crime Victimization Survey, between 1995 and 2010, approximately—
 (1)3,900,000 women were victims of completed rape; (2)1,100,00 women were victims of attempted rape; and
 (3)584,800 men were victims of sexual assault; Whereas, according to the Rape, Abuse & Incest National Network (commonly known as RAINN), an individual is sexually assaulted every 98 seconds in the United States, but for every 1,000 rapes committed in the United States, on average only—
 (1)310 rapes are reported to law enforcement agencies; (2)57 reported rape cases lead to an arrest;
 (3)11 rape cases are referred for prosecution; (4)7 rape cases lead to a felony conviction; and
 (5)6 convicted rapists are sentenced to some form of incarceration; Whereas, according to the Criminal Victimization Summary for 2016 of the Bureau of Justice Statistics, only 22.9 percent of rapes or sexual assaults in the United States were reported to law enforcement agencies;
 Whereas studies have suggested that American Indians and Alaska Natives are at a significantly higher rate of violent victimization than other individuals in the United States;
 Whereas, according to the Centers for Disease Control and Prevention, more than 1/2 of all female rape victims reported being raped by an intimate partner; Whereas sexual violence is a burden for many individuals who serve in the United States Armed Forces, and the Department of Defense estimates that approximately 14,900 service members experienced some form of sexual assault during 2016;
 Whereas sexual assault does not discriminate on any basis and can affect any individual in the United States;
 Whereas sexual violence may take many forms, including acquaintance, stranger, spousal, and gang rape, incest, child sexual abuse, elder sexual abuse, sexual abuse and exploitation of disabled persons, commercial sex trafficking, sexual harassment, and stalking;
 Whereas, according to the National Alliance to End Sexual Violence, in addition to the immediate physical and emotional costs, sexual assault can have numerous adverse consequences for the victim, which may include post-traumatic stress disorder, substance abuse, major depression, homelessness, eating disorders, and suicide;
 Whereas many sexual assaults are not reported to law enforcement agencies, which enables many perpetrators to evade punishment for their crimes;
 Whereas sexual assault survivors suffer emotional complications long after their physical scars have healed;
 Whereas advances in deoxyribonucleic acid (commonly known as DNA) technology have enabled law enforcement agencies to identify and prosecute the perpetrators in tens of thousands of previously unsolved sexual assault cases;
 Whereas incarceration of sexual assault perpetrators can prevent perpetrators from committing additional crimes;
 Whereas national, State, territorial, and tribal coalitions, community-based rape crisis centers, and other organizations across the United States are committed to—
 (1)increasing public awareness of sexual violence and the prevalence of sexual violence; and (2)eliminating sexual violence through prevention and education;
 Whereas important partnerships have been formed among criminal and juvenile justice agencies, health professionals, public health workers, educators, first responders, and victim service providers;
 Whereas thousands of volunteers and staff at rape crisis centers, State coalitions against sexual assault, and nonprofit organizations across the United States play an important role in making crisis hotlines and other services available to survivors of sexual assault;
 Whereas free, confidential help is available to all victims and survivors of sexual assault through—
 (1)the National Sexual Assault Hotline— (A)by telephone at 800-656-HOPE; and
 (B)online at https://hotline.rainn.org; and (2)more than 1,000 sexual assault service providers across the United States;
 Whereas the National Sexual Assault Hotline— (1)in 2017, helped nearly 210,000 survivors of sexual assault, which represented the greatest number of survivors assisted through the hotline since the founding of the hotline in 1994; and
 (2)continues to receive record requests for support in 2018; Whereas the Department of Defense provides the Safe Helpline, Safe HelpRoom, and Safe Helpline mobile application, each of which offer support and help to members of the Department of Defense community—
 (1)by telephone at 877-995-5247; and (2)online at https://safehelpline.org;
 Whereas individual and collective efforts reflect the dream of the people of the United States— (1)for individuals and organizations to actively work to prevent all forms of sexual violence; and
 (2)for no victim of sexual assault to be unserved or feel that there is no path to justice; and Whereas April 2018 is recognized as National Sexual Assault Awareness and Prevention Month: Now, therefore, be it
		
	
 That— (1)it is the sense of the Senate that—
 (A)National Sexual Assault Awareness and Prevention Month provides a special opportunity to— (i)educate the people of the United States about sexual violence; and
 (ii)encourage— (I)the prevention of sexual assault;
 (II)improvement in the treatment of survivors of sexual assault; and
 (III)the prosecution of perpetrators of sexual assault; (B)it is appropriate to properly acknowledge survivors of sexual assault and to commend the volunteers and professionals who assist those survivors in their efforts to heal;
 (C)national and community organizations and private sector supporters should be recognized and applauded for their work in—
 (i)promoting awareness about sexual assault; (ii)providing information and treatment to survivors of sexual assault; and
 (iii)increasing the number of successful prosecutions of perpetrators of sexual assault; and
 (D)public safety, law enforcement, and health professionals should be recognized and applauded for their hard work and innovative strategies to ensure perpetrators of sexual assault are held accountable; and
 (2)the Senate supports the goals and ideals of National Sexual Assault Awareness and Prevention Month.  